COMPOSITIONS AND METHODS FOR DRY ELECTRODE FILMS HAVING REDUCED BINDER CONTENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 11/18/2022:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 102(a)(1) and 103 have been upheld.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “Thus, to anticipate a recited range, it must be established that the cited reference discloses the recited range with sufficient specificity. To determine this sufficient specificity requirement, the ranges at issue must either be similarly broad, or similarly narrow, and if they are not, then other facts must be considered. Here, the Office Action points to broad ranges in Mitchell as anticipating narrow ranges in Claim 8 and fails to provide any other facts to support the sufficient specificity requirement. Thus, the Office Action failed to demonstrate that Mitchell anticipates each and every feature of independent Claim 8. 
Again, claim 8 recites a dry electrode film including the narrowly recited ranges of "about 90 wt.% to about 99 wt.% of a dry active material" or "at most about 2 wt.% of a dry binder." The Office Action points to the aforementioned broad ranges disclosed in Mitchell of 50-90% activated carbon, and 50-96% lithium metal oxide with respect to the recited range of dry active material, and 0.5-30% fibrillizable binder or 1% to 50% fluoropolymer particles with respect to the recited range of dry binder. Given the disparity between the narrowly recited ranges and the broadly disclosed ranges in Mitchell, the claimed subject matter is not anticipated by Mitchell "with sufficient specificity," unless additional facts are provided, as required under M.P.E.P. at § 2131.03(II). Here, the Office Action provides no such additional facts. “
The Examiner respectfully traverses. MPEP 2131.03(II) additionally discloses: “In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777. “(Emphasis added).
The Applicant has not demonstrated a criticality of such a narrow range. Further, the case for criticality of the range is extremely weak being that claim 8 states the limitation “about 90 wt.% to about 99 wt.%”. Being that criticality of the claimed narrow range has not been strongly established anywhere in the specifications and the reference of Miller discloses the claimed range, claims 8-16 and 19-23 are very much anticipated. 
The Applicant discloses: “Applicant submits that a showing that a claimed parameter is disclosed in a very broad range in prior art rebuts a prima facie case of obviousness. See M.P.E.P. at § 2144.05(III)(D). The Office Action has not sufficiently demonstrated that Mitchell alone, or in combination with Bruckner, discloses each and every feature of independent Claim 8, or dependents thereof. For example, the Office Action has not sufficiently demonstrated that Mitchell and/or Bruckner teaches a dry electrode film including "at most about 8 wt.% of a porous carbon material," as recited in dependent Claim 17. Rather, paragraph [0073] of Bruckner teaches a cathode foil containing "the electrically conductive carbon material in an amount of from 1% by weight to 55% by weight, more preferably from 5% by weight to 35% by weight." As such, although Bruckner teaches a cathode foil including a wide range of electrically conductive carbon material amounts, it has not been demonstrated that Bruckner teaches a dry electrode film including "at most about 8 wt.% of a porous carbon material," or "wherein the porous carbon material comprises activated carbon," as recited in dependent Claims 17 and 18, respectively (emphasis added). Accordingly, the claimed subject matter have not been demonstrated to be taught in Mitchell and/or Bruckner. 
Furthermore, the claimed dry electrode film have been demonstrated to present unexpected advantages. For example, the present Application provides a dry electrode film of an energy storage device with improved electrolyte reactivity within the porous material and superior electrical insulation. See, i.e., Application as-filed at [0051] and [0052]. By way of example, Table 1 of the present Application, reproduced below, provides a direct comparison of two electrode films. The electrode film of Example 1 was fabricated with a total binder loading of 3%, while the electrode film of Example 2 was fabricated with a total binder loading of 2%. See Application as-filed at [0071] and [0072]. While the thickness, charging and discharging capacity, and first cycle efficiency of both electrode films are comparable, the Gurley number of the electrode film of Example 2 was up to 8 seconds faster relative to the Gurley number of the electrode film of Example 1. In other words, an electrode film with a total binder loading of 2% provides improved air permeability over an electrode film with a total binder loading of 3%, while delivering comparable thickness, charging and discharging capacity, and first cycle efficiency. 
Correspondingly, another advantage of the present Application is the ability to fabricate a dry electrode film comprising a dry active material at high loading amounts of "about 90 wt.% to about 99 wt.%," as recited in independent Claim 8. For example, Example 7 and Figures 7A-7D of the present Application illustrate line graphs of voltage of cathodes vs. specific capacity with high active loadings. As depicted in Table 2 of the present Application, dry electrode films with high loading amounts of dry active material provided first cycling efficiencies from 87.1 % to 93.6 %.”
The Examiner respectfully traverses. As explained above and again here, the Applicant has not demonstrated a criticality of such a narrow range. Further, the case for criticality of the range is extremely weak being that claim 8 states the limitation “about 90 wt.% to about 99 wt.%”. Being that criticality of the claimed narrow range has not been strongly established anywhere in the specifications and the reference of Miller discloses the claimed range, claims 8-16 and 19-23 are very much anticipated. 
Further, criticality has not been established when comparing only two and four data points (Tables 1 and 2, respectively) within a claimed range. MPEP 716.02(d) II clearly states: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” This has not been done.
As such, rejections under 35 USC 102(a)(1) and 103 have been upheld.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-16 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2011/0114896 A1).
Regarding claims 8, 9, and 13, Mitchell et al. teach a dry electrode film of an energy storage device (Paragraph 0018 discloses manufacturing a dry electrode for use in an electrochemical device.), comprising: about 90 wt.% to about 99 wt.% of a dry active material (Paragraph 0018 discloses 50-99% activated carbon.); and at most about 2 wt.% of a dry binder (Paragraph 0018 discloses a dry binder comprising a fluoropolymer wherein 1-50% of the fluoropolymer particles are used.) (Paragraph 0132 discloses a cathode may comprise 50-96% lithium metal oxide and 0.5-30 fibrillizable binder.), wherein the dry electrode film is free- standing (Paragraphs 0019-0020, and 98 disclose the film is self-supporting.).
Regarding claims 10 and 11, Mitchell et al. teach the dry electrode film of claim 8, wherein the dry active material comprises dry active material particles with a D50 particle size of at least about 10-20 µm (Paragraph 0074 discloses about 10 microns.).
Regarding claim 12, Mitchell et al. teach the dry electrode film of claim 8, wherein the dry active material is selected from at least one of a metal oxide, metal sulfide, a sulfur-carbon composite, a lithium metal oxide and a material including sulfur (Paragraph 0132 discloses a cathode may comprise 50-96% lithium metal oxide and 0.5-30 fibrillizable binder.).
Regarding claims 14-16, Mitchell et al. teach the dry electrode film of claim 8, wherein the dry binder consists essentially of a single dry binder (Paragraph 0018); a dry fibrillizable binder (Paragraph 0132); wherein the dry fibrillizable binder comprises polytetrafluoroethylene (PTFE) (Paragraph 0074 discloses PTFE.).
Regarding claims 19-21, Mitchell et al. teach the dry electrode film of claim 8, wherein the dry electrode film further comprises at most about 5 wt.% of a conductive additive; wherein the conductive additive comprises a conductive carbon material; wherein the conductive carbon material comprises carbon black (Paragraph 0131 discloses 0-10% carbon black.).
Regarding claim 22, Mitchell et al. teach an electrode comprising the dry electrode film of claim 8 in contact with a current collector (Paragraph 0114).
Regarding claim 23, Mitchell et al. teach a lithium ion battery comprising the electrode of claim 22 (Paragraph 0133).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mitchell et al. (US 2011/0114896 A1).
Regarding claims 24 and 25, Mitchell et al. teach the lithium ion battery of claim 23. However, they do not teach wherein having a first cycle device efficiency of at least 90% or about 90-94%.
MPEP 2112.01    Composition, Product, and  Apparatus Claims [R-10.2019]
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2011/0114896 A1) as applied to claim 8 above, and further in view of Bruckner et al. (US 2015/0061176 A1).
Regarding claims 17 and 18, Mitchell et al. teach the dry electrode film of claim 8. However, they do not teach wherein the dry electrode film further comprises at most about 8 wt.% porous carbon material wherein the porous carbon material comprises activated carbon.
Bruckner et al. teach manufacturing a dry electrode for a battery (Paragraph 0007). Further, the electrode can comprise cathode materials such as lithium metal oxides (Paragraphs 0027 and 0074), binder (Paragraph 0015 discloses PTFE) and an electrochemically inactive carbon material which can comprise a porous carbon (Paragraph 0016) such as activated carbon (Paragraph 0022) between 1-55% by weight (Paragraph 0073).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mitchell with Bruckner in order to improve performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729